Hill, J.
(After stating the foregoing facts.)
1. Under the foregoing statement of facts there is but one ground upon which the plaintiff can legally stand; and that is, that at the time he executed the absolute deed to Mrs. Carmichael and delivered possession of the land to her, he was non compos mentis— “incapable of that strength of mind and reason equal to a clear and full understanding of his act in making a contract,”' — in other words, that he was afflicted with an entire loss of understanding, and for that reason the deed was invalid. For, if he was compos mentis and gave up possession of the land to the grantee, he cannot show, in the absence of fraud in the procurement, that the deed was made merely to secure a debt. It is the law of this State that a deed absolute on its face, and accompanied with possession of the property, shall not be proved (at the instance of the parties), by parol evidence, to be a mortgage only, unless fraud in its procurement is the issue to be tried. Civil Code, § 3258; Wilkes v. Carter, 149 Ga. 240 (99 S. E. 860), and cases cited. But are the allegations of the petition sufficient to show that the plaintiff was afflicted with an entire loss of understanding? In Barlow v. Strange, 120 Ga. 1015, (2), 1017 (48 S. E. 344), Cobb, J., said: “Error is assigned upon the following charge: ‘A person is insane when he or she is not possessed of mind and reason equal to a *552full and clear understanding of the nature and consequence of his or her act in making the contract.' In other grounds of the motion for new trial error is assigned upon other charges, which simply apply the rule above stated to the facts of the case. The assignment of error in each ground is that the charge does not contain a sound proposition of law. A charge in almost the same language as that complained of was, in Frizzell v. Reed, 77 Ga. 724, held to be sound law, although it was there said that it was not'appropriate to the peculiar facts of'that case. See also, in this connection, Clark on Contracts, 263, § 141. In Maddox v. Simmons, 31 Ga. 512, 527, Judge Lumpkin used this language: ‘I assume, in the first place, that to establish incapacity in a grantor, he must be shown to have been, at the time, non compos mentis, in the legal acceptation of that term, which means, not a partial, but an entire, loss of understanding.' The rule thus laid down has been approved in two cases. See Nance v. Stockburger, 111 Ga. 821 [36 S. E. 100], and cit. There is no conflict between this rule and the one laid down in Frizzell v. Reed. Both recognize that in order to avoid a contract on account of mental incapacity, there must be an entire loss of under standing. The first case recognizes it in terms, and the second in effect. For one who has not strength of mind and reason equal to a clear and full understanding of his act in making a contract is one who is afflicted with an entire loss of understanding.” It will be observed from the foregoing that one who has not strength of mind and reason equal to a clear understanding of his act in making a contract is one who is afflicted with an entire loss of understanding. The language of tire amendment to the petition is almost in the words of the decision in the Barlow case, supra, and was evidently written in view of it, for it is alleged that the plaintiff at the time of the execution of the deed and ever since has been “insane, not possessing sufficient mind and reason equal to a full and clear understanding, of the nature of any act done by him.” Assuming this to be true, as we must on demurrer, it follows that the plaintiff was incapable of making a contract at the time he executed the deed, and that his mind has remained in that condition ever since that time.
2. The statute of limitations is invoked in this ease as a bar to a recovery by the plaintiff in error. Our law declares that insane persons, who are such when the cause of action accrues, shall *553be entitled to the same time, after the disability is removed, to bring action, as is prescribed in the code for other persons. Civil Code, § 4374. The petition alleges that the plaintiff was insane at the time of the execution of the deed, and that he remained so until 1914. Assuming the allegations to be true, the plaintiff is not barred from bringing his action by reason of the bar of the statute, or from laches.
3. The court sustained a general demurrer to tire petition, and did not pass upon the special demurrers. The administrator upon the estate of Mrs. Carmichael was made a party defendant. The petition sets out a cause of action so far as a cancellation of the deed is concerned, and for recovery of the land in controversy, and mesne profits. It does not set out a cause of action for reformation of the deed, so as to change it from one absolute on its face to be a mortgage only. -The court having passed only on the general demurrer, this court will not consider the grounds of special demurrer. Judgment reversed.

All the Justices concur.